The Chief Justice,
who had been absent the whole Argument of this last Objection, came into Court *193soon after this last Determination; upon which Mr. auchmuty moved for his Opinion : But Mr. Gridley objected, his Honour not having heard the Argument, and the Ch. Justice said, he the rather declined giving his Opinion, as there was but 4 Judges present; and two being against admitting it, his Opinion would avail Nothing. But, on the State of the Cafe by his Brethren, he seemed inclined to admit the Counterpart of the Indenture to go in as Evidence.
Mr. Auchmuty then ordered a Review to be minuted, and said, if he was wrong now, he never was right in his Life.
At the next Trial, which I did not hear, the Court admitted the Counterpart of the Indenture to go in, as Mr. Auchmuty informed me. (2)

(2) The first judgment was reverted on the review.